Case 1:16-cr-00653-FB Document 20-2 Filed 06/09/19 Page 1 of 3 PagelD #: 98

EXHIBIT “B”
Case 1:16-cr-00653-FB Document 20-2 Filed 06/09/19 Page 2 of 3 PagelD #: 99

BP-S324.052 WORK PERFORMANCE RATING - INMATE CDFRM
OCT 98

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

      

 

lamate’s Name NAJI, MOHAMED Register No. 89772-053

x
Evaluation Period Work Assigement
APRIL 2017 TO AUGUST 2018 Unit Orderly and Kitchen Orderly

 

 

 

 

Bonus Justification: Inmate docs a full day's work and Goes above and beyond his assigned job description. Innsate Mohamed also gives inpet on how to do things
better, safer and more efficient. He drives himself exceptionally weil Inmate Naji, Mohamed performs his duties well and is always willing to take on additional
duties. Inmate Mohamed works well with staff and other temates.

 

 

Route to Dept, Head for Review, Thea to Unit Team

 

Instructions: Circle the best statement in euch area. Base your sating on the inmate's cverall performance foe the rating period—ncither the inmate's best day aor worst
day~as compared to what is expected of a satisfactory worker in the assignment

A, QUALITY OF WORK.THE X IS STANDS FOR THE RATING THE INMATE RECEIVED.
| Unsatisfactory. Makes more errors than should for this level of training. Work must be redone
2. Fair. Careless; makes mistakes and does not check work. Showkd do better work
3. Satisfactory. Makes some mistakes but no more than expected at this level.
4 Good. Makes fewer mistakes than most inmates at this level of training. Does Journeyman level work
X. Outstanding. Does superior work

B. QUANTITY OF WORK
1. Unsatisfactory. Lazy, wastes time, goofs off.
2. Fair. Does just enough to get by. Has to be prodded occasionally
3 Satisfactory. Woeks steadily but does not push self,
4. Good. Willing Worker. Does a full day's work and wastes little time
X. Outstanding. Drives self exceptionally hard all the time.

C_ INITIATIVE
1. Unsatisfactory, Always waits to be told what to do. Needs help getting started.
2. Fair. Usually relies om others to say what eceds to be done.
3, Smisfactory. Can adapt to changes in routine. Will start work without waiting to be told.
4. Good. Cam plas owe work well, Acts on own in most things. Doesn't wait to be told what to do
X. Outstanding. Has good ideas on better ways of doing things.

D. INTEREST; EAGERNESS TO LEARN

1 Poor, Shows no imterest in job. Regards job as a drag or waste of time.

2. Fair. Shows minimal interest but not very eager to learn.

2 Satisfactory. Shows average amount of interest. Wants to learn own job but does not put forth extra effort.

4. Good. Above-average interest im job. Asks questions about own work and related work. May do extra work to improve skills

X, Outstanding. Eager to master job. Wants to keow everything there és to kmow about ji, May read Up ce owe ume of volunteer lo do Things Liat will ingeove
knowledge.

E. ABILITY TO LEARN
1. Poor. Has very krw aptitude and is very slow to learn, Even when given extra instrection unable to leara, no matter how hard trying,
2. Fair. Show but if tries eventually will pick up the skills. Needs more instructions than most.
3, Average. No shower and no faster to learn than most inmates. Requires average amount of instruction.
4. Good. Leams rapidly. Good memory. Rarely makes the same mistake twice.
X. Outstanding. Very quick to learn. Excellent memory. Is earning much moee rapidly than most inmates assigned here. Never makes the same mistake twice.

F, NEED FOR SUPERVISION; DEPENDABILITY; SAFETY; CARE OF EQUIPMENT
|. Needs constant supervision. If left unsupervised will foul up, get in trouble, or wander off.
2. Needs closer supervision than most, Not very dependable.
2 Average. Can be relied on for certain things but must be supervised by others. Usually prompt and dependable.
4. Needs little supervision. Good record of dependability and pronaptness,
X. No supervision required. Completely dependable in all things.

(This form may be replicated via WP) Replaces BP-S324, OCT
Case 1:16-cr-00653-FB Document 20-2 Filed 06/09/19

G, RESPONSE TO SUPERVISION AND INSTRUCTION
|. Poor. Resentful and hostile. May argue with supervisor.
2. Fair. Resists or ignores suggestions.
2. Satisfactory. Generally does what is told without any fess.
4. Good, No hostility or resentment. Tries to improve.
X. Outstanding. Makes a real effort to please the instructor, Does exactly as is told.

H. ABILITY TO WORK WITH OTHERS
L Poor, Negativistic, hostile, annoying to others.
2. Pair. Doesnt make friends casily. Has some interpersonal difficulties.
3, Satisfactory. Gets along OK with most co-workers and is accepted by them.
4. Good. Friendly, congenial, helpful; others like to work with.
X. Outstanding. Gets along well with everyone. Very popular.

L OVERALL JOB PROFICIENCY

Page 3 of 3 PagelD #: 100

Based on this inenate’s overall performance during this work period, if this inmate was an employee of yours in the community would you:

1. Pire of lay off that individual?

2. Transfer the person to a less demanding job #1 a lower pay scale?

§. Comtinue to employ the persoe but without a raise of promotion this time?
4. Raise the person's pay bet keep the person at the same job?

X. Promote the person to a more demanding job at a higher pay rate?

4, GRADES AND PAY
1. Performance Pay - Grade Class (Circle ane) 1 -2-3-4-M

2. Hours of Setisfacsory work 147 t(“
3. Regular Pay $17.40
4. Bonus Recoenmended:_ yes__

 

 

 

 

 

5. Total Pay

a g ce Fee 4-/6-/?
NT str): iota be 4-16-19
lamate sks ret to Sign this rating, bul refused, ching the following reason:

 

Staff Witness’ Signature

 

 
